DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-5 and 15-19 in the reply filed on 18 October 2021 is acknowledged. The traversal is on the grounds that Chen in view of Jeong does not disclose or suggest the thickness of the protective layer being 50-300 µm. This is not found persuasive.
With respect to Applicant’s traversal of the restriction requirement, Applicant’s remarks are based on the presently amended claims having a technical feature not taught by the references cited in the restriction requirement set forth in the previous Office action mailed 27 August 2021. However, the restriction requirement was properly made with respect to the claims presented at the time of the previous Office action (i.e., the claims as originally presented) and Applicant has not presented any arguments directed to the original claims. Also, even with respect to the newly amended claims filed 18 October 2021, the prior art set forth below still shows that the amended claims do not make a contribution over the prior art (i.e., that Groups I-III still lack the same or corresponding special technical features) because the groups do not make a contribution over Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A) and Yamamoto et al. (US 2016/0170192 A1, “Yamamoto”) as set forth 
Chen discloses a rubber layer anti-blue light full UV protection film having a peeling layer 1, a blue anti-UV full anti-UV layer 2, a main film layer 3, and a scratch-resistant coating 4 (page 4, “Referring to FIG. 1, the present invention provides…”). Chen discloses the scratch-resistant coating 4 is a polyurethane coating (page 4, “The scratch-resistant coating 4 is… a polyurethane coating”); thus, the scratch-resistant coating corresponds to the protective layer made of a polyurethane presently claimed. Chen additionally discloses the main film layer 3 is a PET or PC film (page 4, “The main film layer is a PET film, or a PC film, or a TAC film”); while there is no explicit disclosure these films are transparent, given that they are identical to that of the present invention (see instant specification [0036], “A material constituting the transparent base film… polyethylene terephthalate (PET)… polycarbonate (PC)… can be suitably used as the material”), then a film made from PET or PC would necessarily inherently be transparent, and thus the main film layer 3 corresponds to the transparent base film presently claimed. The blue anti-UV full anti-UV layer 2 corresponds to the blue light cutting layer presently claimed since it contains a blue light absorber and ultraviolet shielding agent and serves to effectively prevent blue light from passing through (page 4, “The anti-Blu-ray full anti-UV layer 2… containing a blue light absorber… and has three functions, one is to effectively prevent blue light from passing through”; the examiner notes “Blu-ray” has been interpreted as an error in translation and is meant to read “blue light”).

    PNG
    media_image1.png
    227
    609
    media_image1.png
    Greyscale

Chen does not disclose an adhesive layer laminated to the blue light cutting layer, nor wherein the protective layer has a thickness of 50-300 µm.
Jeong teaches a polarizing plate 1 having functional layers 12a and 12b, protective layers 11a and 11b, and a polarizer 10, as shown in the figure below (page 17, “1: Polarizing plate…”). The protective layer 11b contains a blue light absorbing pigment in order to selectively select the light transmittance of blue light while maintaining the light transmittance of the polarizer, blocking various issues caused by exposure to blue light (page 6, “The polarizing plate according to the first embodiment…”). Thus, the protective layer 11b corresponds to the blue light cutting layer presently claimed. Jeong further teaches the functional layer 12b is an adhesive layer for attaching the article to a display panel (page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”).

    PNG
    media_image2.png
    193
    413
    media_image2.png
    Greyscale

Chen and Jeong are analogous inventions in the field of blue light cutting films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blue light cutting film of Chen to have an adhesive layer attached to the blue light cutting layer as taught by Jeong in order to enable the film to be attached to a display (Jeong, page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”).
Chen in view of Jeong do not disclose wherein the protective layer has a thickness of 50-300 µm.
Yamamoto teaches a protective film ([0242]). The protective layer is made from polyurethane and has a thickness of 0.1-100 µm in order to provide dust scratch resistance and dust adhesion resistance ([0195-0196]).
Chen in view of Jeong and Yamamoto are analogous inventions in the field of polyurethane protective films for optical films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the protective layer of Chen in view of Jeong to have a thickness as taught by Yamamoto, including that presently claimed, in order to provide dust scratch resistance and dust adhesion resistance (Yamamoto, [0195-0196]).
Therefore, since the limitations set forth in claims 1, 7, and 8 fail to define a contribution over Chen in view of Jeong and Yamamoto, they failed to constitute a special technical feature and hence there is lack of unity between the cited claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “A surface protection film, comprising: at least four layers of a protective layer made of a polyurethane… and an adhesive layer laminated in this order” in lines 1-3. The claim is indefinite since it is unclear if the claim requires at least four layers of a protective layer in addition to the other layers recited, or if the at least four layers recited encompasses the protective layer, transparent base film, blue light cutting layer, and adhesive layer as the at least four layers. Further, if the first interpretation is correct, then it is unclear if each protective layer has a thickness of 50-300 µm, or if this is the overall thickness of the four protective layers. Since it appears Applicant intends for the article to have the structure of a protective layer/a transparent base film/a blue light cutting layer/an adhesive layer, it is suggested that Applicant amend claim 1 to either remove “at least four layers of”, or 
Claims 2-5 and 15-19 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,141,963 B2 (hereinafter “’963”) in view of Chen et al. (CN 103935098 A, “Chen”). It is noted that the disclosure of Chen is based off a machine translation of the reference included with the Office action mailed 27 August 2021.
With respect to claims 1-2, 5, and 18, ‘963 discloses a surface protective film comprising: at least three layers including a protective layer, a transparent substrate film, and an adhesive layer laminated in that order, wherein the protective layer is formed of a polycarbonate-based polyurethane, and wherein the protective layer 
‘963 does not disclose wherein the surface protection film includes a blue light cutting layer.
Chen teaches an anti-blue light full UV protection film having a peeling layer 1, blue anti-UV full anti-UV layer 2, a main film layer 3, and a scratch-resistant coating 4 (page 4, “Referring to FIG. 1, the present invention provides…”). The scratch-resistant coating 4 is a polyurethane coating (page 4, “The scratch-resistant coating 4 is… a polyurethane coating”); thus, the scratch-resistant coating corresponds to the presently claimed protective layer made of a polyurethane. The main film layer 3 is a PET or PC film (page 4, “The main film layer is a PET film, or a PC film…”); these are identical to what Applicant describes as transparent base films (see instant specification, [0036], “A material constituting the transparent base film… polyethylene terephthalate (PET)… polycarbonate (PC)… can be suitably used as the material”). The blue anti-UV full anti-UV layer 2 contains a blue light absorber and ultraviolet shielding agent and serves to effectively prevent blue light from passing through (page 4, “The anti-Blu-ray full anti-UV layer 2… containing a blue light absorber… and has three functions, one is to effectively prevent blue light from passing through”; the examiner notes “Blu-ray” has been interpreted as an error in translation and is meant to read “blue light”), and thus corresponds to the claimed blue light cutting layer.

    PNG
    media_image1.png
    227
    609
    media_image1.png
    Greyscale

‘963 and Chen are analogous inventions in the field of polyurethane protective films applied to transparent substrates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective film of ‘963 to have a blue light cutting layer as taught by Chen in order to provide a protective film that effectively prevents blue light from passing through. Regarding the placement of the blue light cutting layer, it would have been obvious to one of ordinary skill in the art to have the blue light cutting layer between the transparent base film and the adhesive layer for two reasons. Firstly, Chen discloses the blue light cutting layer 2 is attached to the transparent substrate layer 3 and is opposite the surface protective layer 4 as shown in the figure above. Secondly, given that the bottom layer of ‘963 is an adhesive layer, and it is well known in the art that adhesives are used to attach articles to other structures, one of ordinary skill in the art would want to preserve the adhesive layer’s function and thus would not place the blue light cutting layer on the bottom of the adhesive layer, as this would prevent the article from being attached to other structures.
It is noted that ‘963 additionally requires: the silicone-based additive is any one selected from the group consisting of a polyether-modified polydimethylsiloxane, a polyaralkyl-modified polydimethylsiloxane, and a long chain alkyl-modified 
With respect to claims 3, 15, and 19, ‘963 discloses the polycarbonate-based polyurethane is a cured product of a material composition containing a polycarbonate-based polyol, an isocyanate, and an alcohol-based curing agent (claim 2) and the protective layer made from polyurethane contains a silicone-based additive (claim 1).
With respect to claims 4 and 16-17, given that ‘963 in view of Chen discloses an identical article made from identical components as that presently claimed, it is clear the protective layer would necessarily inherently have a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm as presently claimed.
Claims 1, 4, and 16 are provisionally rejected on the ground of nonstatutory double patenting
With respect to claim 1, ‘162 discloses a surface protection film comprising a protective layer made of a polyurethane on an outermost surface thereof (claim 1); the surface protection film has the structure: a protective layer made of a polyurethane/a transparent base film/an adhesive layer (claim 3). The protective layer has a thickness of 50-300 µm (claim 19).
‘162 does not disclose wherein the surface protection film includes a blue light cutting layer.
Chen teaches an anti-blue light full UV protection film having a peeling layer 1, blue anti-UV full anti-UV layer 2, a main film layer 3, and a scratch-resistant coating 4 (page 4, “Referring to FIG. 1, the present invention provides…”). The scratch-resistant coating 4 is a polyurethane coating (page 4, “The scratch-resistant coating 4 is… a polyurethane coating”); thus, the scratch-resistant coating corresponds to the presently claimed protective layer made of a polyurethane. The main film layer 3 is a PET or PC film (page 4, “The main film layer is a PET film, or a PC film…”); these are identical to what Applicant describes as transparent base films (see instant specification, [0036], “A material constituting the transparent base film… polyethylene terephthalate (PET)… polycarbonate (PC)… can be suitably used as the material”). The blue anti-UV full anti-UV layer 2 contains a blue light absorber and ultraviolet shielding agent and serves to effectively prevent blue light from passing through (page 4, “The anti-Blu-ray full anti-UV layer 2… containing a blue light absorber… and has three functions, one is to effectively prevent blue light from passing through”; the examiner notes “Blu-ray” has been interpreted as an error in translation and is meant to read “blue light”), and thus corresponds to the claimed blue light cutting layer.

    PNG
    media_image1.png
    227
    609
    media_image1.png
    Greyscale

‘162 and Chen are analogous inventions in the field of polyurethane protective films applied to transparent substrates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective film of ‘162 to have a blue light cutting layer as taught by Chen in order to provide a protective film that effectively prevents blue light from passing through. Regarding the placement of the blue light cutting layer, it would have been obvious to one of ordinary skill in the art to have the blue light cutting layer between the transparent base film and the adhesive layer for two reasons. Firstly, Chen discloses the blue light cutting layer 2 is attached to the transparent substrate layer 3 and is opposite the surface protective layer 4 as shown in the figure above. Secondly, given that the bottom layer of ‘162 is an adhesive layer, and it is well known in the art that adhesives are used to attach articles to other structures, one of ordinary skill in the art would want to preserve the adhesive layer’s function and thus would not place the blue light cutting layer on the bottom of the adhesive layer, as this would prevent the article from being attached to other structures.
It is noted that ‘162 additionally requires: the polyurethane having an international rubber hardness degree of 87.0-98.0; and a tan(δ) peak value of 0.6 or more, whereas the present claims are silent with respect to these limitations. It is, however, clear that the more specific surface protection film of ‘162 in view of Chen would be encompassed 
With respect to claims 4 and 16, given that ‘162 in view of Chen discloses an identical article made from identical components as that presently claimed, it is clear the protective layer would necessarily inherently have a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm as presently claimed.
The above rejections are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A) and Yamamoto et al. (US 2016/0170192 A1, “Yamamoto”). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with the Office action mailed 27 August 2021.
With respect to claim 1, Chen discloses a rubber layer anti-blue light full UV protection film having a peeling layer 1, a blue anti-UV full anti-UV layer 2, a main film layer 3, and a scratch-resistant coating 4 (page 4, “Referring to FIG. 1, the present invention provides…”). Chen discloses the scratch-resistant coating 4 is a polyurethane coating (page 4, “The scratch-resistant coating 4 is… a polyurethane coating”); thus, the scratch-resistant coating corresponds to the protective layer made of a polyurethane presently claimed. Chen additionally discloses the main film layer 3 is a PET or PC film (page 4, “The main film layer is a PET film, or a PC film, or a TAC film”); while there is 

    PNG
    media_image1.png
    227
    609
    media_image1.png
    Greyscale

Chen does not disclose an adhesive layer laminated to the blue light cutting layer, nor wherein the protective layer has a thickness of 50-300 µm.
Jeong teaches a polarizing plate 1 having functional layers 12a and 12b, protective layers 11a and 11b, and a polarizer 10, as shown in the figure below (page 17, “1: Polarizing plate…”). The protective layer 11b contains a blue light absorbing pigment in order to selectively select the light transmittance of blue light while 

    PNG
    media_image2.png
    193
    413
    media_image2.png
    Greyscale

Chen and Jeong are analogous inventions in the field of blue light cutting films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blue light cutting film of Chen to have an adhesive layer attached to the blue light cutting layer as taught by Jeong in order to enable the film to be attached to a display (Jeong, page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”).
Chen in view of Jeong do not disclose wherein the protective layer has a thickness of 50-300 µm.
Yamamoto teaches a protective film ([0242]). The protective layer is made from polyurethane and has a thickness of 0.1-100 µm in order to provide dust scratch resistance and dust adhesion resistance ([0195-0196]).
Chen in view of Jeong and Yamamoto are analogous inventions in the field of polyurethane protective films for optical films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the protective layer of Chen in view of Jeong to have a thickness as taught by Yamamoto, including that presently claimed, in order to provide dust scratch resistance and dust adhesion resistance (Yamamoto, [0195-0196]).
With respect to claim 4, while there is no explicit disclosure from Chen in view of Jeong and Yamamoto that the protective layer has a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm, given that Chen in view of Jeong and Yamamoto discloses an identical article made of identical components as that presently claimed, it is clear the protective layer would necessarily inherently have a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm.
Claims 2-3 and 15-17 are rejected under 35 U.S.C. 103Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A) and Yamamoto et al. (US 2016/0170192 A1, “Yamamoto”) as applied to claim 1, and further in view of Boyer et al. (WO 2011/129940 A1, “Boyer”). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with the Office action mailed 27 August 2021.
With respect to claims 2-3 and 15, while Chen in view of Jeong and Yamamoto discloses the protective layer is made from polyurethane, Chen in view of Jeong and Yamamoto does not disclose wherein the cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, and an alcohol-based curing agent.
Boyer teaches a polyurethane that is the reaction product of at least one polycarbonate polyol, i.e. polycarbonate-based polyol, and at least one isocyanate ([0002], [0007]); thus, the polyurethane is a polycarbonate-based polyurethane. The polycarbonate polyol mixture additionally contains at least one of ethylene glycol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, and 1,6-hexanediol ([0042]); these compounds are the same as what Applicant describes as alcohol-based curing agents (see instant specification, [0024]), and thus correspond to the alcohol-based curing agent. Boyer teaches the polyurethanes have superior hardness, flexibility, and chemical resistance ([0063]).
Chen in view of Jeong and Yamamoto and Boyer are analogous inventions in the field of polyurethane coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong and Yamamoto to be made from a polycarbonate-based polyol, an isocyanate, and an alcohol-based curing agent as taught by Boyer in order to provide a protective layer having superior hardness, flexibility, and chemical resistance (Boyer, [0063]). It is noted that since the final article of Chen in view of Jeong, Yamamoto, and Boyer is a finished article, then all layers, including the polyurethane protective layer, 
With respect to claims 16-17, while there is no explicit disclosure from Chen in view of Jeong, Yamamoto, and Boyer that the protective layer has a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm, given that Chen in view of Jeong, Yamamoto, and Boyer discloses an identical article made of identical components as that presently claimed, it is clear the protective layer would necessarily inherently have a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A) and Yamamoto et al. (US 2016/0170192 A1, “Yamamoto”) as applied to claim 1, and further in view of Torii et al. (JP 2007-108443 A, “Torii”). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with the Office action mailed 27 August 2021, and the disclosure of Torii is based off a machine translation of the reference included with this action.
With respect to claim 5,
Torii teaches a polyurethane surface protective layer, i.e. polyurethane protective layer, ([0018]) which contains additives ([0047]). The additives include silicone oil and/or modified silicone oil, such as polyether-modified polydimethylsiloxane and aralkyl-modified polydimethylsiloxane, which impart slipperiness and water resistance to the surface protective layer ([0048]). Polyether-modified polydimethylsiloxane and aralkyl-modified polydimethylsiloxane are identical to what Applicant states are silicone-based additives (see instant specification, [0029]), and thus are silicone-based additives as presently claimed.
Chen in view of Jeong and Yamamoto and Torii are analogous inventions in the field of polyurethane protective layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong and Yamamoto to contain polyether-modified polydimethylsiloxane and aralkyl-modified polydimethylsiloxane as taught by Torii in order to provide a polyurethane protective layer having slipperiness and water resistance (Torii, [0048]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A), Yamamoto et al. (US 2016/0170192 A1, “Yamamoto”), and Boyer et al. (WO 2011/129940 A1, “Boyer”) as applied to claims 2-3 above, and further in view of Torii et al. (JP 2007-108443 A, “Torii”). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with the Office action mailed .
With respect to claims 18-19, while Chen in view of Jeong, Yamamoto, and Boyer discloses the protective film is made from polyurethane, Chen in view of Jeong, Yamamoto, and Boyer does not disclose wherein the polyurethane contains a silicone-based additive.
Torii teaches a polyurethane surface protective layer, i.e. polyurethane protective layer, ([0018]) which contains additives ([0047]). The additives include silicone oil and/or modified silicone oil, such as polyether-modified polydimethylsiloxane and aralkyl-modified polydimethylsiloxane, which impart slipperiness and water resistance to the surface protective layer ([0048]). Polyether-modified polydimethylsiloxane and aralkyl-modified polydimethylsiloxane are identical to what Applicant states are silicone-based additives (see instant specification, [0029]), and thus are silicone-based additives as presently claimed.
Chen in view of Jeong, Yamamoto, and Boyer and Torii are analogous inventions in the field of polyurethane protective layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong, Yamamoto, and Boyer to contain polyether-modified polydimethylsiloxane and aralkyl-modified polydimethylsiloxane as taught by Torii in order to provide a polyurethane protective layer having slipperiness and water resistance (Torii, [0048]).

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A) and Ho et al. (US 2017/0107398 A1, “Ho”). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with the Office action mailed 27 August 2021.
With respect to claim 1, Chen discloses a rubber layer anti-blue light full UV protection film having a peeling layer 1, a blue anti-UV full anti-UV layer 2, a main film layer 3, and a scratch-resistant coating 4 (page 4, “Referring to FIG. 1, the present invention provides…”). Chen discloses the scratch-resistant coating 4 is a polyurethane coating (page 4, “The scratch-resistant coating 4 is… a polyurethane coating”); thus, the scratch-resistant coating corresponds to the protective layer made of a polyurethane presently claimed. Chen additionally discloses the main film layer 3 is a PET or PC film (page 4, “The main film layer is a PET film, or a PC film, or a TAC film”); while there is no explicit disclosure these films are transparent, given that they are identical to that of the present invention (see instant specification [0036], “A material constituting the transparent base film… polyethylene terephthalate (PET)… polycarbonate (PC)… can be suitably used as the material”), then a film made from PET or PC would necessarily inherently be transparent, and thus the main film layer 3 corresponds to the transparent base film presently claimed. The blue anti-UV full anti-UV layer 2 corresponds to the blue light cutting layer presently claimed since it contains a blue light absorber and ultraviolet shielding agent and serves to effectively prevent blue light from passing through (page 4, “The anti-Blu-ray full anti-UV layer 2… containing a blue light absorber… and has three functions, one is to effectively prevent blue light from passing 

    PNG
    media_image1.png
    227
    609
    media_image1.png
    Greyscale

Chen does not disclose an adhesive layer laminated to the blue light cutting layer, nor wherein the protective layer has a thickness of 50-300 µm.
Jeong teaches a polarizing plate 1 having functional layers 12a and 12b, protective layers 11a and 11b, and a polarizer 10, as shown in the figure below (page 17, “1: Polarizing plate…”). The protective layer 11b contains a blue light absorbing pigment in order to selectively select the light transmittance of blue light while maintaining the light transmittance of the polarizer, blocking various issues caused by exposure to blue light (page 6, “The polarizing plate according to the first embodiment…”). Thus, the protective layer 11b corresponds to the blue light cutting layer presently claimed. Jeong further teaches the functional layer 12b is an adhesive layer for attaching the article to a display panel (page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”).

    PNG
    media_image2.png
    193
    413
    media_image2.png
    Greyscale

Chen and Jeong are analogous inventions in the field of blue light cutting films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blue light cutting film of Chen to have an adhesive layer attached to the blue light cutting layer as taught by Jeong in order to enable the film to be attached to a display (Jeong, page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”).
Chen in view of Jeong do not disclose wherein the protective layer has a thickness of 50-300 µm.
Ho teaches an optically transparent polyurethane protective film ([0010]). The polyurethane layer having a thickness of 0.05 mm (50 µm) to 1.0 mm (1000 µm) ([0081]) in order to provide a layer according to desired end use.
Chen in view of Jeong and Ho are analogous inventions in the field of polyurethane protective films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective film of Chen in view of Jeong to have a thickness as taught by Ho, including that presently claimed, in order to provide a protective layer according to desired end use (Ho, [0081]).
With respect to claim 4, while there is no explicit disclosure from Chen in view of Jeong and Ho that the protective layer has a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm, given that Chen in view of Jeong and Ho discloses an identical article made of identical components as that presently claimed, it is clear the protective layer would necessarily inherently have a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm.
Claims 2-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A) and Ho et al. (US 2017/0107398 A1, “Ho”) as applied to claim 1 above, and further in view of Boyer et al. (WO 2011/129940 A1, “Boyer”). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with the Office action mailed 27 August 2021.
With respect to claims 2-3 and 15, while Chen in view of Jeong and Ho discloses the protective layer is made from polyurethane, Chen in view of Jeong and Ho does not disclose wherein the cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, and an alcohol-based curing agent.
Boyer teaches a polyurethane that is the reaction product of at least one polycarbonate polyol, i.e. polycarbonate-based polyol, and at least one isocyanate ([0002], [0007]); thus, the polyurethane is a polycarbonate-based polyurethane. The polycarbonate polyol mixture additionally contains at least one of ethylene glycol, 1,3-
Chen in view of Jeong and Ho and Boyer are analogous inventions in the field of polyurethane coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong and Ho to be made from a polycarbonate-based polyol, an isocyanate, and an alcohol-based curing agent as taught by Boyer in order to provide a protective layer having superior hardness, flexibility, and chemical resistance (Boyer, [0063]). It is noted that since the final article of Chen in view of Jeong, Ho, and Boyer is a finished article, then all layers, including the polyurethane protective layer, would be cured, and thus the polyurethane protective layer is a cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, and an alcohol-based curing agent.
With respect to claims 16-17, while there is no explicit disclosure from Chen in view of Jeong, Ho, and Boyer that the protective layer has a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm, given that Chen in view of Jeong, Ho, and Boyer discloses an identical article made of identical components as that presently claimed, it is clear the protective layer would necessarily inherently have a .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A) and Ho et al. (US 2017/0107398 A1, “Ho”) as applied to claim 1 above, and further in view of Torii et al. (JP 2007-108443 A, “Torii”). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with the Office action mailed 27 August 2021, and the disclosure of Torii is based off a machine translation of the reference included with this action.
With respect to claim 5, while Chen in view of Jeong and Ho discloses the protective film is made from polyurethane, Chen in view of Jeong and Ho does not disclose wherein the polyurethane contains a silicone-based additive.
Torii teaches a polyurethane surface protective layer, i.e. polyurethane protective layer, ([0018]) which contains additives ([0047]). The additives include silicone oil and/or modified silicone oil, such as polyether-modified polydimethylsiloxane and aralkyl-modified polydimethylsiloxane, which impart slipperiness and water resistance to the surface protective layer ([0048]). Polyether-modified polydimethylsiloxane and aralkyl-modified polydimethylsiloxane are identical to what Applicant states are silicone-based additives (see instant specification, [0029]), and thus are silicone-based additives as presently claimed.
Chen in view of Jeong and Ho and Torii are analogous inventions in the field of polyurethane protective layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong and Ho to contain polyether-modified polydimethylsiloxane and aralkyl-modified polydimethylsiloxane as taught by Torii in order to provide a polyurethane protective layer having slipperiness and water resistance (Torii, [0048]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A), Ho et al. (US 2017/0107398 A1, “Ho”), and Boyer et al. (WO 2011/129940 A1, “Boyer”) as applied to claims 2-3 above, and further in view of Torii et al. (JP 2007-108443 A, “Torii”). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with the Office action mailed 27 August 2021, and the disclosure of Torii is based off a machine translation of the reference included with this action.
With respect to claims 18-19, while Chen in view of Jeong, Ho, and Boyer discloses the protective film is made from polyurethane, Chen in view of Jeong, Ho, and Boyer does not disclose wherein the polyurethane contains a silicone-based additive.
Torii teaches a polyurethane surface protective layer, i.e. polyurethane protective layer, ([0018]) which contains additives ([0047]). The additives include silicone oil and/or modified silicone oil, such as polyether-modified polydimethylsiloxane and aralkyl-modified polydimethylsiloxane, which impart slipperiness and water resistance to the surface protective layer ([0048]). Polyether-modified polydimethylsiloxane and aralkyl-modified polydimethylsiloxane are identical to what Applicant states are silicone-based 
Chen in view of Jeong, Ho, and Boyer and Torii are analogous inventions in the field of polyurethane protective layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong, Ho, and Boyer to contain polyether-modified polydimethylsiloxane and aralkyl-modified polydimethylsiloxane as taught by Torii in order to provide a polyurethane protective layer having slipperiness and water resistance (Torii, [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787